Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 19-20 stand cancelled. Claims 1, 5-6 and 12-14 are currently amended. Claims 1-18 and 21-22 are pending. 
Claim Objections
Claim 21 is verbatim of claim 5. Please make necessary correction. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner relies on US 2012/0148145 A1 to Liu et al. to teach the amended limitations.  Accordingly, THIS ACTION IS MADE FINAL.  
Claims 5 and 13 has been amended to overcome the 35 USC 103 rejection, therefore the 35 USC 103 rejection is withdrawn. After further search and consideration, claims 5-10 and 13-18 are in condition for allowance.
Claim 11 has not been amended to similarly recite claims 5 and 13, therefore the rejection of claim 11 will be maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0213599 A1 to Buzaglo et al., hereinafter, “Buzaglo” in view of US 2012/0148145 A1 to Liu et al., hereinafter, “Liu”.
Claim 1. A system for pattern-finding in an image comprising: Buzaglo [0016] teaches the steps of pattern identification and relies completely on a CNN that has been trained using a database of images to produce an automatic support diagnosis report.
Buzaglo [0041] teaches several methods of pattern matching, prior to classification by a machine language classifier may be used.
a pattern-finding tool that is trained based upon one or more template(s) related to one or more training image(s) containing a pattern of interest; Buzaglo [0014] teaches wherein parts matching the pattern are candidate object components; classifying the candidate object components with a subsequent additional machine language classifier (preferably a CNN classifier)
Buzaglo [0016] teaches the steps of pattern identification and relies completely on a CNN that has been trained using a database of images to produce an automatic support diagnosis report. The CNN, having previously been trained with a database of images, has acquired the ability to recognize and report with some precision the presence of bacteria in the tissue image.
Buzaglo [0036] teaches the above template matching process feeds the subsequent machine learning module with a reduced set of HP template candidates.
a neural net classifier trained on the one or more training image(s); Buzaglo [0016] teaches the steps of pattern identification and relies completely on a CNN that has been trained using a database of images to produce an automatic support diagnosis report. The CNN, having previously been trained with a database of images, has acquired the ability to recognize and report with some precision the presence of bacteria in the tissue image.
a template matching process in which, during runtime, either: (a) the trained neural net classifier provides one or more template(s) based on a runtime image to the pattern-finding tool, and the trained pattern finding tool performs pattern matching based upon the one or more template images combined with the runtime image, or (b) the trained pattern-finding tool provides found patterns from the runtime image to the trained neural net classifier, and the trained neural net classifier performs pattern-matching based on the found patterns and the runtime image. Buzaglo [0016] teaches the steps of pattern identification and relies completely on a CNN that has been trained using a database of images to produce an automatic support diagnosis report. The CNN, having previously been trained with a database of images, has acquired the ability to recognize and report with some precision the presence of bacteria in the tissue image. The necessary information is implicitly stored in its large set of internal parameters whose values have been gradually adjusted during the presentation of the images in the database using an appropriate training algorithm. 
Buzaglo [0041] teaches several methods of pattern matching, prior to classification by a machine language classifier may be used.
Liu [0062] teaches by way of further background, the system can determine which featurelet/edgelet in a searched image corresponds to which 3D model image point. Note that for the purposes of this section, the term "edgelet" can be used interchangeably with the term "model feature(s)". Given a pose estimate, the system can efficiently employ lookup tables to determine which 3D model point illustratively corresponds to each image featurelet or edgelet. By way of further background explanation, a featurelet/edgelet is a small segment of a defining boundary of a planar face or other registered feature on the training model image and runtime object image. The 3D model points can be collected into distinct coplanar sets from which a lookup table is constructed, which finds the "closest" model point to every point in the plane. Then, given the pose, the projection corresponding to each image edgelet is intersected with each lookup table plane. Then, the system performs a look up from the table for the "closest" model point.
Liu [0091] teaches once the models for each camera have been established, then the system can switch to runtime mode and begin determination/computation of the 3D pose for runtime objects within the camera assemblies' collective field of view (step 860). More particularly, the system finds 2D features in each camera's image of the object using, for example a 2D search tool (also termed a "search process" that can comprise hardware processors and/or software instructions operating in conjunction with one or more hardware processes). One such search tool is the PatMax.RTM. application, which can be used to search for features/reference points at both training and runtime. The system then computes runtime object 3D pose information by using the multi-camera calibration parameters, and the feature correspondence information (e.g. the found reference points in runtime images) when running pattern/feature searches using the corresponding models. Any appropriate application can be employed to perform this computation including the 3D pose estimation tools commercially available from Cognex Corporation.
Hence, at the time of the invention, combining Karlinsky with Liu [0010] would have been obvious because it is desirable to provide a 3D vision system arrangement that allows for more efficient determination of 3D pose of an object. This can, in turn, benefit the throughput and/or efficiency of various underlying operations that employ 3D pose data, such as robot manipulation of objects. 
Claim 2. The system as set forth in claim 1 wherein the pattern-finding tool is adapted to be trained using a plurality of the templates. Buzaglo [0016] teaches the steps of pattern identification and relies completely on a CNN that has been trained using a database of images to produce an automatic support diagnosis report.
Claim 3. The system as set forth in claim 1 wherein the pattern-finding tool is trained on a single template. Buzaglo [0016] teaches the steps of pattern identification and relies completely on a CNN that has been trained using a database of images to produce an automatic support diagnosis report.
Claim 4. The system as set forth in claim 1 wherein the neural net comprises a convolutional neural network (CNN). Buzaglo [0016] teaches the steps of pattern identification and relies completely on a CNN that has been trained using a database of images to produce an automatic support diagnosis report.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0213599 A1 to Buzaglo et al., hereinafter, “Buzaglo” in view of US 2012/0148145 A1 to Liu et al., hereinafter, “Liu” and in further view of US 2018/0330504 A1 to Karlinsky et al., hereinafter, “Karlinsky”.
Claim 11. A system for pattern-finding in an image comprising: a neural network trained to locate one or more candidate shapes in an image and arranged to identify probability of the presence of the one or more shapes in the image during runtime operation and thereby generates (a) a weighted mask having features of the one or more candidate shapes that exceed a probability threshold and (b) a reconstructed image in which the features of a model of the one or more candidate shapes are substituted in the image where the neural network identifies presence of the features of the one or more candidate shapes that exceed the probability threshold. Karlinsky [0102] teaches the query descriptors are extracted from the query image according to a sampling pattern. The sampling pattern may be uniform, for example, based on adjacent boxes having a uniform size, for example, a base step based on a predefined number of pixels, for example, 6 pixels, 10 pixels, 20 pixels, or other values. The sampling pattern may be based on a predefined pattern, for example, a grid of 20.times.20 patches, a grid of 15.times.15 patches, or other values. The sampling pattern may be random.
Karlinsky [0117] teaches the match extension process is iterated. The process may be randomized by independently ignoring each previously matched query descriptor with a defined probability p, for example, p=0.5 or other values. The randomization provides that for any unmatched query descriptor, the probability of extending the match from the n.sup.th closest already matched query descriptor is equal to (1-p)p.sup.n-1. The matching is extended from multiple nearby query descriptors rather than just from the spatially closest query descriptor. 
Karlinsky [0118] teaches at 110, query-regions of the query image are computed. The query regions of the query image are selected according to a correlation with corresponding regions of training image(s). The query regions relate to the training image region(s) by 2D translation and/or 2D scaling. Even through the query image may be taken with a new camera pose that does not directly correspond to any of the camera poses associated with the training images, local regions of the query image (i.e., the identified query-regions) correspond to training images by 2D translation and/or 2D scaling. 
Karlinsky [0119] teaches each query-region is associated with a center point and a computed weighted mask that weights the query-region pixels according to computed correlations with the corresponding training image regions. The weighted mask may be computed based on a computed correlation indicative of similarity of the query descriptors extracted from the query image region and the training descriptors extracted from the corresponding training image region. The weighted mask is computed with respect to the computed 2D scale and/or 2D shift transformation between the query-region and the matched training image region. The computed weighted mask may be contiguous or a group of connected components that includes the query-region. 
Karlinsky [0132] teaches at 112, for each query-region, a group of training image regions is selected as candidates for the respective query-region., Figure 1
Karlinsky [0135] teaches the members of the group may be selected according to training image regions associated with the matching training descriptors of the cluster of query descriptors that have the largest number of vectors pointing to a common location, optionally pointing to the center of the query-region (within an error threshold). For example, when 5 query descriptors of the query-region associated with the pressure gauge have vectors (based on the relative location data and training image region of the matching training descriptors) point to the center of the query-region, and 2 query descriptors associated with the valve have vectors pointing to different locations in the query-region (or to the center of the query-region), the training image region that includes the pressure gauge is selected over the training image region that includes the valve, as the probability of the query-region including the image of the pressure gauge is higher than the probability of the query-region including the image of the valve. When selecting the region of the training image that includes the pressure gauge over the region of the training image that includes the valve, the matching training descriptors that point to the common query image location within the error threshold (i.e., share the common region hypothesis) are considered. Training descriptors that point to other image locations are excluded under the assumption as association with a different region hypothesis. 
Karlinsky [0161] teaches reference is now made to FIG. 4, which depicts an example of regions of training images matched to a query image, in accordance with some embodiments of the present invention. Pixels (shown as X) in query-region 402A of query image 404 are mapped to point clouds of training region 406A of training image 408A. Pixels in query-region 402B of query image 404 are mapped to point clouds of training region 406B of training image 408B. Pixels in query-region 402C of query image 404 are mapped to point clouds of training region 406C of training image 408C. Pixels in query-region 402D of query image 404 are mapped to point clouds of training region 406D of training image 408D. Pixels in query-region 402E of query image 404 are mapped to point clouds of training region 406E of training image 408E. Pixels in query-region 402F of query image 404 are mapped to point clouds of training region 406F of training image 408F. 
Karlinsky [0162] teaches reference is now made to FIG. 5, which depicts the resulting correspondence 502 between pixels of a query image 504 and a PCM 506, in accordance with some embodiments of the present invention. The camera pose is computed with respect to the computed correspondence 502.
While Karlinksy does not explicitly teach a neural network, Buzaglo, in the field of medical imaging, teaches [0016] teaches the steps of pattern identification and relies completely on a CNN that has been trained using a database of images to produce an automatic support diagnosis report. The CNN, having previously been trained with a database of images, has acquired the ability to recognize and report with some precision the presence of bacteria in the tissue image.
Hence, at the time of the invention, combining Karlinsky, Liu with Buzaglo would have been obvious because [0038] discloses a system that is used to aggregate training images having regions that are matched to the query-regions of the query image. By aggregating this data, it allows the system to correctly correlate each matched training image region. Thus it would be obvious to include a neural network trained to locate images because it provides the ability to accurately match an image to be used.
Claim 12. Karlinsky further teaches further comprising a pattern-finding tool that is trained using one or more models relative to the one or more candidate shapes to find the one or more candidate shapes in (a) the weighted mask and (b) the reconstructed image. Karlinsky [0119] teaches each query-region is associated with a center point and a computed weighted mask that weights the query-region pixels according to computed correlations with the corresponding training image regions. The weighted mask may be computed based on a computed correlation indicative of similarity of the query descriptors extracted from the query image region and the training descriptors extracted from the corresponding training image region. The weighted mask is computed with respect to the computed 2D scale and/or 2D shift transformation between the query-region and the matched training image region. The computed weighted mask may be contiguous or a group of connected components that includes the query-region. 
Karlinsky [0161] teaches reference is now made to FIG. 4, which depicts an example of regions of training images matched to a query image, in accordance with some embodiments of the present invention. Pixels (shown as X) in query-region 402A of query image 404 are mapped to point clouds of training region 406A of training image 408A. Pixels in query-region 402B of query image 404 are mapped to point clouds of training region 406B of training image 408B. Pixels in query-region 402C of query image 404 are mapped to point clouds of training region 406C of training image 408C. Pixels in query-region 402D of query image 404 are mapped to point clouds of training region 406D of training image 408D. Pixels in query-region 402E of query image 404 are mapped to point clouds of training region 406E of training image 408E. Pixels in query-region 402F of query image 404 are mapped to point clouds of training region 406F of training image 408F. 
Karlinsky [0162] teaches reference is now made to FIG. 5, which depicts the resulting correspondence 502 between pixels of a query image 504 and a PCM 506, in accordance with some embodiments of the present invention. The camera pose is computed with respect to the computed correspondence 502.
Allowable Subject Matter
The innovation that makes claims 5, 13 and 21 allowable is “a reconstructed image in which the features of a model of the one or more candidate shapes are substituted in the image where the neural network identifies presence of the features of the one or more candidate shapes that exceed the probability threshold”.
Claims 6-10, 14-18 and 22 are allowed because they are dependents of claims 5, 13 and 21, respectively. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        











A system for pattern-finding in an image comprising: 2a neural network trained to locate one or more candidate shapes in an image and 3arranged to identify probability of the presence of the one or more shapes in the image  during runtime operation and thereby generates a reconstructed image in which the features of a model of the one or more candidate shapes 7are substituted in the image where the neural network identifies presence of the features 8of the one or more candidate shapes that exceed the probability threshold.